NOTE: This order is nonpreoedential.

United States Court of Appeals
for the Federal Circuit

PAUL Y. BECHTEL,
Claimant~Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, '
Respondent-Appellee.

2012-7060

Appeal from the United States Court of Appeals for
Veterans Claims in }.0-2146, Judge Robert N. Davis.

ON MOTION

ORDER

Paul Y. Bechtel moves for a GO-day extension of time,
until September 14, 2012, to file his reply brief.

Upon consideration thereof,

I'r IS ORDERED THAT:

BECHTEL V. DVA 2

The motion is granted.

FoR THE CoURT

JUL 1 7 12 /s/ Jan Horbal__\;
Date J an Horbaly
Clerk

cc: Kenneth M. Carpenter, Esq.

Michael Goodman, Esq.
521 L|"EDFEN_S mg


,juL 1 72012

JAN HUBBAI.Y
. Cl.EiK